 



Exhibit 10.1
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
     This Third Amendment to Employment Agreement (this “Third Amendment”) is
made and entered into as of the 21st day of December, 2007, by and between
Cadence Design Systems, Inc. (“Cadence”) and Michael J. Fister (“Executive”).
W I T N E S S E T H:
     WHEREAS, Cadence and Executive have entered into that certain Employment
Agreement effective May 12, 2004 (the “Original Agreement”);
     WHEREAS, Cadence and Executive have entered into that certain Amendment to
Employment Agreement effective May 17, 2005 (the “First Amendment”) and that
certain Second Amendment to Employment Agreement effective May 17, 2007 (the
“Second Amendment”);
     WHEREAS, the Original Agreement, as amended by the First Amendment and the
Second Amendment, is hereinafter referred to as the “Agreement”; and
     WHEREAS, Cadence and Executive desire to amend the Agreement as more
particularly set forth herein.
     NOW, THEREFORE, for and in consideration of the premises, the mutual
covenants and agreements herein set forth, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
expressly acknowledged by the parties hereto, the parties hereto do hereby
covenant and agree as follows:
     1.     Relocation Benefits. Section 3(c)(ii) of the Agreement is hereby
modified by deleting the date “December 31, 2007” and inserting in lieu thereof
the following: “the

 



--------------------------------------------------------------------------------



 



earlier of (A) December 31, 2008, or (B) the later closing date of the sale of
each of Mr. Fister’s two (2) private residences in Lake Oswego, Oregon”.
     2.     Ratification. The Agreement, as modified by this Third Amendment, is
hereby ratified and confirmed by Cadence and Executive.
     IN WITNESS WHEREOF, the undersigned have caused this Third Amendment to be
executed and delivered as of the date first above written.
CADENCE DESIGN SYSTEMS, INC.

             
By:
  /s/ R.L. Smith McKeithen       /s/ Michael J. Fister
 
           
Name:
  R.L. Smith McKeithen       Michael J. Fister
Title:
  Senior Vice President & General Counsel        

- 2 -